Citation Nr: 1020456	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bronchitis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida.  

In a November 2008 decision, the Board denied an evaluation 
in excess of 30 percent for bronchitis.  The Veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).

In a July 2009 Joint Motion for Remand, the parties requested 
that the Court issue an order vacating and remanding the 
November 2008 decision back to the Board in accordance with 
the terms of the Joint Motion.   

In an order issued later that month, the Court granted the 
Motion and remanded the matter to the Board for compliance 
with instructions in the Joint Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  

In a November 2009 letter, the Veteran's attorney requested 
that an additional August 2009 medical report, forwarded 
along with his letter, be considered in connection with the 
Veteran's request for a total disability evaluation based 
upon individual unemployability (TDIU).  He requested that he 
Board now grant the Veteran's TDIU claim.  The Board notes 
that this issue is not currently before it.  

The issue of TDIU has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.   


REMAND

In the July 2009 Joint Motion for Remand, the parties 
indicated that the Board addressed the requirements for both 
30 and 60 percent evaluations for the Veteran's service-
connected bronchitis.  The parties noted that the Board did 
not discuss the rating criteria for a 100 percent disability 
evaluation under Diagnostic Code 6600.  The parties stated 
that because the rating criteria for a 100 percent disability 
evaluation were disjunctive, the Board should have addressed 
whether the Veteran suffered from cardiomegaly and other 
associated heart problems which were sufficient to warrant a 
100 percent disability evaluation for his chronic bronchitis.  

The Board notes that the criteria for a 100 percent 
disability evaluation under DC 6600 is as follows:  For an 
FEV-1 less than 40 percent of predicted value, or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or the requirement for outpatient oxygen therapy.  

It does not appear that the Veteran's maximum exercise 
capacity based upon ml/kg/min oxygen consumption was reported 
as is required when rating the Veteran's bronchitis.  

The Board further observes that in the August 2009 report 
from the vocational specialist, submitted by the Veteran's 
attorney in conjunction with his November 2009 letter, it was 
noted that the Veteran reported that his severe coughing and 
constant wheezing caused him to feel tired everyday, so that 
he now spent up to 75 percent of his waking hours at home 
resting and reclining and occasionally napping.  The Veteran 
indicated that his respiratory condition had gradually 
worsened.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The Board also notes that no VA treatment records have been 
associated with the claims folder since February 2005.  VA is 
deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from all VA 
facilities identified by him, to include, 
but not limited to, the West Palm Beach 
VA Medical Center from March 2005 to the 
present.  

2.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of his service-connected 
bronchitis.  The claims folder should be 
made available to the examiner.  All 
necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FEV-1, FVC, DLCO (SB), maximum 
exercise capacity, maximum oxygen 
consumption (with cardiorespiratory 
limitation).  The presence or absence of 
right ventricular hypertrophy, cor 
pulmonale, pulmonary hypertension, 
episodes of acute respiratory failure, or 
the use outpatient oxygen therapy should 
also be documented.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of an 
increased evaluation for bronchitis.  If 
the benefit sought is not granted, the 
Veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

